Opinion of the court by
This is an action on a bail bond taken in a criminal action by the deputy clerk of the district court of Greer county. The facts in this case are identical with those in the case ofTerritory of Oklahoma, ex. rel. v. Allen, et al., cause No. 1596, decided at this term of the court, and the same question of law is involved. Upon the authority of that case, the judgment of the court below is affirmed, at the costs of plaintiff in error.
Beauchamp, J., absent; all the other Justices concurring.